ACCEPTED
                                                                                     03-15-00717-CR
                                                                                           21657737
                                                                           THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                    1/8/2018 7:54 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                              NO. 03-15-00717-CR

RASHAD OWENS                               *   IN THE COURT OF APPEALS
                                                                 FILED IN
                                                              3rd COURT OF APPEALS
    Appellant                              *                      AUSTIN, TEXAS
                                                              1/8/2018 7:54:55 AM
VS.                                        *   OF THE THIRD     JEFFREY D. KYLE
                                                                      Clerk
                                           *   SUPREME JUDICIAL
                                           *   DISTRICT OF TEXAS

THE STATE OF TEXAS                         *
     Appellee                              *   AT AUSTIN TEXAS


           MOTION FOR EXTENSION OF TIME TO FILE
         MOTION FOR REHEARING AND RECONSIDERATION

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, RASHAD OWENS, Appellant, and files this Motion for an

Extension in which to file a Motion for Rehearing and Reconsideration. In support

of this motion, appellant shows the Court the following:

                                      I.

      The Appellant was convicted in the District Court of Travis County, Texas of

the offense of Capital Murder. Appellant was assessed life in prison without the

possibility of parole. Opinion was handed down by this Court on November 22, 2017

modifying and affirming the judgement of the trial court.

                                      II.

      The deadline for filing the Motion for Rehearing is January 8, 2018 and

Appellant has requested one previous extensions.
                                        III.

      Attorney for the Appellant would further show the Court that he has been

diligent in preparing a motion for rehearing in this case. Counsel has reviewed the

Court’s opinion and is drafting Appellant’s response, but will be unable to file said

response by the deadline due to a his trial and appellate docket. Counsel is starting

trial on a murder case today and was unable to finish the motion in time. This trial

setting was originally not anticipated to go to trial this week but now is.



      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing a Motion for Rehearing and Reconsideration to January 30, 2018.




                                               Respectfully Submitted,

                                               ARIEL PAYAN
                                               Attorney at Law
                                               1012 Rio Grande
                                               Austin, Texas 78701
                                               (512) 478-3900
                                               (512) 472-4102 fax)
                                               Arielpayan@hotmail.com

                                                /s/ Ariel Payan

                                               ARIEL PAYAN
                                               State Bar No. 00794430
                         CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the above and foregoing Motion
for Extension of Time to File a Motion for Rehearing and Reconsideration has been
delivered to the Criminal District Attorney, by email on January 8, 2018.

                                               /s/ Ariel Payan

                                             ARIEL PAYAN